COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        In re Nephrology Leaders and Associates, PLLC and M. Atiq
                            Dada, MD, Relators

Appellate case number:      01-18-00251-CV

Trial court case number:    2017-21479

Trial court:                190th District Court of Harris County

       On April 4, 2018, appellants, Nephrology Leaders and Associates, PLLC and M.
Atiq Dada, MD, filed a notice of interlocutory appeal from the trial court’s March 13, 2018
“Order Temporarily Sealing Certain Documents of Non-Party American Renal Associates
[“ARA”],” which was assigned to appellate cause number 01-18-00242-CV. The relators,
Nephrology Leaders and Associates, PLLC and M. Atiq Dada, MD, then filed this related
petition for a writ of mandamus seeking to vacate the respondent trial judge’s March 13,
2018 “Order Denying Plaintiffs’ Motion to Compel” a privilege log from the real party in
interest McGuireWoods LLP, which was assigned to 01-18-00251-CV. A response was
requested and filed by the RPI, and relators filed a reply.


       Relators also filed a motion to stay the underlying trial court proceedings in this
Court pending this Court’s resolution of the petition. After a response was requested, the
RPI filed a response in opposition, and relators filed a reply. The RPI noted that the
respondent had not yet ruled on ARA’s motion for a protective order.


       This Court takes judicial notice of the district clerk’s docket sheet to note that, on
May 23, 2018, the respondent signed an order requiring non-party ARA to produce a
privilege log, which it did on June 26, 2018, before the trial court would rule on ARA’s
motion for a protective order. Then on July 31, 2018, relators filed a motion for
reconsideration in the trial court of the order at issue here, seeking to compel RPI
McGuireWoods LLP to produce an adequate privilege log similar to the log produced by
ARA. The RPI filed a response to relators’ motion to reconsider in the trial court on August
9, 2018, which has yet to be ruled upon.
       Accordingly, the Court denies relators’ motion to stay and sua sponte abates this
case to allow the respondent to rule on the relators’ motion to reconsider the March 13,
2018 order in question.


       This case is abated, treated as a closed case, and removed from this Court’s active
docket. This original proceeding will be reinstated on this Court’s active docket when the
respondent has ruled upon the motion to reconsider and either party informs the Clerk of
this Court of the ruling with a certified copy of the order. This Court will also consider a
motion to reinstate by either party.


       It is so ORDERED.
Judge’s signature:/s/ Laura C. Higley
                   Acting individually            Acting for the Court
Date: September 13, 2018